DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Applicant’s amendment and response filed on 5/12/2021 have been received and entered into the case. Claim 4 has been canceled, Claim 24 has been added. Claims 1-3 and 5-24 are pending, Claims 3, 6, 8 and 10 have been withdrawn, and Claims 1, 2, 5, 7, 9 and 11-24 have been considered on the merits, insofar as they read on the elected species of b-c, pH is approximately 6.5 and 7.5, circulating the solution within piping, clean-in-place method, dispersant is a polymer comprising at least one acrylic acid with molecular weight of between approximately 500 and 10000, wetting agent is C6 to C10 sodium alkyl sulphates, and sequestrant is phosphonate. All arguments have been fully considered.

Withdrawn Objections
Objections are withdrawn in view of applicant’s amendments.

Withdrawn Rejections
Rejections of Claim 4 under pre-AIA  35 U.S.C. 103(a) are withdrawn in view of applicant’s amendments – Claim 4 has been canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19, line 8, the phrase “between 2000 and 6000” has no units.
Claim 21, line 2, the phrase “approximately 500 and 10000” has no units.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 2, 5, 11-18 and 23-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Deinhammer et al (WO 2006/031554 A2; 3/23/2006. Cited on IDS) in view of Aldridge et al (EP 0590746A1; 4/6/1994), Hollis et al (US 5,411,666; 5/2/1995), and pH (http://hyperphysics.phy-astr.gsu.edu/hbase/Chemical/ph.html. 2002;1-5.).

Deinhammer teaches a method for preventing, removing, reducing, or disrupt biofilm formation on a surface, comprising contacting the surface with alpha-amylase (polysaccharidase) (p.2 line 29-31), wherein the alpha-amylase performs at pH 8.0 (p.4 line 35), the alpha-amylase may be part of a composition, the composition is in the form of a dry powder (p.7 line 12-14), the composition may be augmented with one or more agents for preventing or removing the formation of the biofilm, including dispersants, surfactants, detergents, other enzymes, and biocides (p.7 line 26-28), and biocides are conventionally used for treating biofilm (p.6 line 32). The one or more other enzymes include laccase (p.8 line 24) and protease (p.8 line 25, p.9 line 23-24, p.10 line 8-9). Examples 3 and 4 demonstrate biofilm removal using alpha-amylase in combination with protease and detergent, wherein polycarbonate coupons are incubated with solutions comprising detergent, protease and alpha-amylase at 40ºC for 30 min or 1 hour (p.19 line 12, 14-17; p.20 line 7-14), and microorganisms are removed from said polycarbonate 

Deinhammer does not teach the method wherein the detergent component comprises a sequestrant, a wetting agent and a dispersant, the detergent component in solution is placed in an aqueous phase followed by addition of the enzymatic component, wherein a basic solution is added so as to increase the pH to about 8 to 9 (claims 1 and 23).
However, Deinhammer does teach the method comprises removing biofilm using alpha-amylase in combination with protease and detergent (Examples 3-4), wherein the alpha-amylase-containing composition may be augmented with one or more agents for preventing or removing the formation of the biofilm, including surfactants (p.7 line 26-28). Aldridge teaches a method for removing biofilm comprising proteases, wherein said proteases are particularly stable in the presence of commonly used water treating agents including phosphonates (sequestrants) (Abstract, p.3 line 47-49). In addition, Hollis teaches a composition for and a method of removing biofilm (Abstract) comprising at least one surfactant (wetting agents), at least one acidic protease or alkaline protease, and alpha-amylase in the form of a water solution (an aqueous phase) (col.5 line 28-32), wherein the composition performs at both alkaline and acidic pH levels (col.4 line 10-11). Finally, Deinhammer (p.4 line 35, p.11 line 32-34, for example) and Hollis (col.4 line 10-11, col.5 line 28-30, for example) do teach various acidic and alkaline enzymes are included in a composition useful in a method for removing biofilm. To allow alkaline enzymes work best, one skill in the art would add a basic solution to increase the pH because at the time of the claimed invention, it was well-known in the art that as a solution gets more basic, the pH increases, as evidenced by pH (p.3 para 2, for example).


The references cited above do not teach the claimed concentration of the protease, the laccase, the polysaccharidase, the enzymatic component, the detergent component, the sequestrant, the dispersant, and the wetting agent (claims 13, 14 and 16-18).
However, Deinhammer does teach an effective amount of alpha-amylases (p.3 line 5-6), e.g., between 0.005 to 500 mg of alpha-amylase protein per L biofilm control solution (p.7 line 9-10), Aldridge does teach from 0.0001 U/ml to 100 U/ml of proteases (p.4 line 17-18), and .

Claims 7 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Deinhammer et al (WO 2006/031554 A2; 3/23/2006. Cited on IDS) in view of Aldridge et al (EP 0590746A1; 4/6/1994), Hollis et al (US 5,411,666; 5/2/1995), and pH (http://hyperphysics.phy-astr.gsu.edu/hbase/Chemical/ph.html. 2002;1-5.) as applied to claims 1, 2, 5, 11-18 and 23-24 above, further in view of Bremer et al (International Journal of Food Microbiology. 2006;106:254-262.).
The references cited above do not teach the method comprises circulating the solution within piping (claim 7), and the method is a clean-in-place method (claim 9).

Thus, at the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate a clean-in-place method involving circulating a solution within piping, since Deinhammer discloses a method for removing biofilms on a surface including dairy and food processing plant, and Bremer discloses that the clean-in-place method is routinely practiced in controlling biofilm in dairy manufacturing plants. Moreover, at the time of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to incorporate a clean-in-place method involving circulating a solution within piping with a reasonable expectation for successfully preventing, removing, reducing, or disrupt biofilm formation on a surface.

Claims 19-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Deinhammer et al (WO 2006/031554 A2; 3/23/2006. Cited on IDS) in view of Aldridge et al (EP 0590746A1; 4/6/1994), Hollis et al (US 5,411,666; 5/2/1995), and pH (http://hyperphysics.phy-astr.gsu.edu/hbase/Chemical/ph.html. 2002;1-5.) as applied to claims 1, 2, 5, 11-18 and 23-24 above, further in view of Yu et al (EP 0831062A1; 3/25/1998).
The references cited above do not teach the claimed dispersant (claims 19-21).

Thus, at the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate acrylic acid/acrylamide/sulfomethylacrylamide terpolymer having a desired molecular weight, since Yu discloses that acrylic acid/acrylamide/sulfomethylacrylamide terpolymer is used for dispersing biofilms. Moreover, at the time of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to incorporate acrylic acid/acrylamide/sulfomethylacrylamide terpolymer having a desired molecular weight with a reasonable expectation for successfully preventing, removing, reducing, or disrupt biofilm formation on a surface.

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Deinhammer et al (WO 2006/031554 A2; 3/23/2006. Cited on IDS) in view of Aldridge et al (EP 0590746A1; 4/6/1994), Hollis et al (US 5,411,666; 5/2/1995), and pH (http://hyperphysics.phy-astr.gsu.edu/hbase/Chemical/ph.html. 2002;1-5.) as applied to claims 1, 2, 5, 11-18 and 23-24 above, further in view of Raso et al (US 6,537,955 B1; 3/25/2003).
The references cited above do not teach the claimed wetting agent (claim 22).
Raso teaches cleaning and disinfecting compositions comprising C6-C8 alkyl sulfate (Title, col.3 line 24-25), suitable examples include sodium octyl sulphate (col.3 line 37), wherein such short chain surfactants are desired as they contribute to the cleaning and disinfecting properties of the compositions (col.3 line 40-41).
Thus, at the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate C6 to C10 sodium alkyl sulphates since Deinhammer discloses the 6-C8 alkyl sulfate contributes to the cleaning and disinfecting properties of cleaning and disinfecting compositions. Moreover, at the time of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to incorporate C6 to C10 sodium alkyl sulphates with a reasonable expectation for successfully preventing, removing, reducing, or disrupt biofilm formation on a surface.

Response to Arguments
Applicant argues that the weight average molecular weight of a polymer is a dimensionless parameter, as would be understood by a person having ordinary skill in the art.
These arguments are not found persuasive because Dalton (Da) / kDa are used as a mass unit for biopolymers in biochemistry. It is unclear whether the weight average molecular weight in claims 19 and 21 refers to Da or kDa?

Applicant argues that none of the cited sources teach the detergent component, the enzymatic component, or the method steps (a)-(e).
These arguments are not found persuasive because Deinhammer does teach a method for removing biofilm comprises contacting a surface with an alpha-amylase (Abstract), wherein the alpha-amylase may be part of a composition that is augmented with one or more agents for preventing or removing the formation of the biofilm, these agents include dispersants, surfactants, detergents, and other enzymes (p.7 line 26-28). Aldridge does teach a method for removing biofilm comprises proteases, wherein said proteases are particularly stable in the presence of commonly used water treating agents including phosphonates (sequestrants) 

Applicant argues that Aldridge fails to teach the detergent component and the steps (a)-(d) of the method.
These arguments are not found persuasive because Aldridge is relied upon to demonstrate the sequestrant.

Applicant argues that Hollis does not teach adding a basic solution after said application of the solution of said composition to said substrate during said predetermined period of time so as to increase the pH to about 8 to 9.
These arguments are not found persuasive because Deinhammer, Aldridge and Hollis do teach that various acidic and alkaline enzymes are included in a composition useful in a method for removing biofilm. Specifically, Deinhammer does teach alpha-amylase works at pH 8.0 (p.4 line 35), and alcalase can be used in the method for removing biofilm (p.10 line 8-9), Aldridge does teach alcalase works at pH 8.5 (p.7 line 54), and Hollis does teach the method for removing 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYNN Y FAN/Primary Examiner, Art Unit 1651